Title: From George Washington to Rear Admiral Ternay, 16 August 1780
From: Washington, George
To: Ternay, Charles-Henri-Louis d’Arsac, chevalier de


					
						Sir
						Head Quarters Orange Town 16th Augt 1780.
					
					I have been honored with your favors of the 8th and 10th of this month. The reasons which you assign for preferring the Harbour of Boston to that of the Delaware for the rendezvous of the 2d division are certainly well founded, and I hope, from the steps which have been taken to give them notice of the position of Admiral Arbuthnots Fleet, that they will reach one or the other of those ports in safety.
					I immediately communicated to the Board of Admiralty at Philada your opinion of the most advantagious manner of employing the American Frigates and Saratogha Sloop untill circumstances shall admit of our commencing serious operations against the enemy; and I have advised them, should it not interfere with any arrangements which may have been previously made, to adopt the measures recommended by you. I have the honor to be with the highest Respect Sir Yr most obt Servt
				